Citation Nr: 1741548	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-31 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for depressive disorder.

2.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus with hypertension and erectile dysfunction. 

3.  Entitlement to an initial rating in excess of 10 percent for diabetic retinopathy with cataracts, secondary to type II diabetes mellitus.  


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from October 1968 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of entitlement to an initial rating in excess of 20 percent for diabetes mellitus with hypertension and erectile dysfunction and entitlement to an initial rating in excess of 10 percent for diabetic retinopathy with cataracts are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's depressive disorder resulted in occupational and social impairment with reduced reliability and productivity. 


CONCLUSION OF LAW

The criteria for a 50 percent rating for depressive disorder have been met throughout the appeal period.  38 U.S.C.A. § 1155 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.119, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016).  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2016).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2 (2016). 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's depressive disorder was evaluated as 30 percent disabling from June 2010 in a May 2011 rating decision under the General Rating Formula for Mental Disorders.  A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411 (2016).

The next higher, 50 percent disability rating is warranted when the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the claimant's symptoms, but it must also make findings as to how those symptoms impact the claimant's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the claimant's impairment must be "due to" those symptoms; therefore, a claimant may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and serves as useful tool in assessing the effect of mental disorders on occupational and social functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

The Veteran has been provided two VA examinations to assess his psychiatric disorder, and has received treatment at a VA outpatient clinic in Austin, Texas during the period on appeal.  These treatment records have been associated with the claims file and document the Veteran's psychiatric symptoms during the period on appeal.

In September 2010, the Veteran sought treatment at the VA outpatient clinic in Austin, Texas, stating that recent events had caused him to become depressed, specifically legal issues faced by family members.  A VA psychiatrist diagnosed the Veteran with major depression and assigned a GAF score of 60, indicating moderate symptoms or moderate difficulty in social or occupational functioning.  The Veteran's speech was monotone and slow, his affect was sad, and his mood was depressed during the examination.  He denied suicidal or homicidal ideation, and denied hallucinations.  The primary symptoms reported were a depressed mood, low energy, decreased concentration and difficulty sleeping.  

In November 2010, the Veteran underwent a VA examination for PTSD; the VA examiner determined that the Veteran did not meet the criteria for PTSD, and diagnosed the Veteran with a depressive disorder and assigned a GAF score of 60.  The Veteran indicated that he had periods of depression or anxiety off and on, during which he would tend to become more irritable, depressed, would not sleep or eat well, and would experience amotivation or anhedonia.  The Veteran denied a history of suicidal attempts, noting that he did experience suicidal ideation when separated from his wife several years ago.  The patient further denied manic or psychotic symptoms, emotional numbing, or hyperarousal state symptoms.  The examiner noted that the Veteran was slightly anxious with congruent affect, but had normal speech, and did not exhibit acute distress, thought disorder or psychosis.  The Veteran reported that he was currently employed, noting that he was a supervisor at one point, but had difficulties with stress and handling issues related to the employees.  

In a November 2013 statement, the Veteran's representative asserted that the November 2010 VA examination did not reflect the Veteran's current severity of the Veteran's depressive disorder.  In August 2014, the Veteran underwent a VA contract examination for mental health disorders; the contract examiner diagnosed the Veteran with major depressive disorder, in remission, noting that his symptoms were controlled due to continuous antidepressant medication.  The Veteran indicated that he experienced occasional and brief periods of depressed mood, that his sleep is adequate, that he feels positive towards himself, and that he is currently enjoying life and feels good about himself.  The Veteran further denied feelings of worthlessness, guilt, or suicidal ideation.  The Veteran further indicated that he had been employed at HEB for the past 9 years, noting that his current position was expert sales lead and that he was one of the best workers at his job.

The Board finds a 50 percent rating is warranted for the Veteran's psychiatric disability.  The evidence of record establishes the Veteran has experienced occupational and social impairment with reduced reliability and productivity in connection with his psychiatric disability.  Both the September 2010 VA psychiatrist and the November 2010 VA examiner assigned the Veteran GAF scores of 60, indicating that the Veteran had moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Additionally, the Veteran indicated during his November 2010 VA examination that his work performance had suffered as a result of his psychiatric disorder, noting that he was no longer a supervisor, as he had difficulties with the stress and handling issues related to the employees.  His most notable symptoms during that period are specifically listed in the 50 percent rating criteria, to include flattened affect (as demonstrated by slow, monotone speech), disturbances of motivation and mood (as demonstrated by depressed mood, low energy, decreased motivation, anhedonia, and amotivation), and difficulty in establishing and maintaining effective work and social relationships. 

The Board notes that the Veteran's August 2014 VA contract examination documents a marked improvement in the Veteran's psychiatric symptoms, as well as an improvement in the Veteran's occupational and social impairment.  The August 2014 VA examiner attributes the improvement in his psychiatric disorder to continuous medication, while noting that the Veteran still endorses symptoms such as depressed mood, a symptom specifically contemplated by the 30 percent rating criteria.  The Board notes that ameliorative effects of medication are not for consideration in assigning a disability rating where such effects are not explicitly contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  Accordingly, a 50 percent rating is warranted for the entire period on appeal.  

A 70 percent schedular rating is not warranted at any point during the appeal period because the Veteran's psychiatric symptomatology has not resulted in occupational and social impairment with deficiencies in most areas.  None of the VA examiners who have evaluated the Veteran have determined that the Veteran's symptoms result in occupational and social impairment with deficiencies in most areas, and there has been no indication of deficiencies in the Veteran's judgement or thinking.  The Veteran has not reported the particular symptoms associated with the higher criteria, or others of similar severity, frequency, and duration during that period.  See Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  While the Veteran has reported experiencing irritability, there is no indication that this has resulted in impaired impulse control (such as unprovoked irritability with periods of violence).  In sum, the preponderance of the evidence does not support an initial schedular rating in excess of 50 percent for the Veteran's service-connected depressive disorder at any point during the appeal period.  


ORDER

Entitlement to a 50 percent rating for depressive disorder is granted.


REMAND

The Veteran seeks an initial rating in excess of 20 percent for type II diabetes mellitus with hypertension and erectile dysfunction.  The Veteran's VA treatment records from April 2010 indicated that the Veteran visited Dr. C., his private primary care physician, for treatment and medication for his diabetes mellitus every three months.  Those records have not yet been associated with the file.  As there are outstanding records a remand is required in order to obtain those identified treatment records.  

Turning to the issue of increased ratings for bilateral cataracts and diabetic retinopathy, the Veteran underwent an August 2014 VA contract eye examination, in which the contract examiner performed visual field testing using the Goldmann's equivalent III/4e target.  The examiner indicated in the VA contract examination report that the Veteran did not have contraction of a visual field or loss of a visual field, but noted that the Veteran had a slight decrease in vision due to cataracts.  The Goldmann visual field charts were attached to the examination report.

The record before the Board contains an interpretation of the results by the RO, but the examiner's interpretation of the Goldmann visual field test, i.e. the degree of the visual field at each principal meridian or the specific concentric contraction for any of the measured meridians, is not of record.  Stated another way, there are no numeric interpretations by the VA contract examiner himself associated with the electronic record.  Additionally, the RO's interpretation of the Goldmann visual field test found that there was a bilateral concentric contraction of the visual field sufficient to warrant a 10 percent rating for a visual field defect.  In light of the discrepancy between the RO's interpretation and the contract examiner's assessment that the Veteran did not have a contraction of a visual field, the Board finds the August 2014 VA contract examination is inadequate for adjudication purposes.  Consequently, the Board finds that a remand is necessary in order to obtain a new examination which addresses the above deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Central Texas VA Medical Center, or any other VA medical facility that may have treated the Veteran not already of record, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his diabetes mellitus and related disorders, which is not already of record, including from his private primary care physician, Dr. C.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  

3.  Then, schedule the Veteran for an examination to determine the severity of his current bilateral eye condition.  The examination must encompass visual acuity and field vision testing, and must address all eye symptoms attributed to his service-connected eye conditions.  A Goldmann Perimeter Chart must be obtained and associated with the examination report and claims file.  The examiner is asked to provide numeric interpretations of the charts of Goldmann visual field tests attached to the examination report.  The examiner is instructed that the interpretation should be expressed in terms of a numeric interpretation of the extent of the Veteran's field of vision along each of the eight 45-degree principal meridians.  See 38 C.F.R. §§ 4.76a, 4.77.

4.  Then, the AOJ should review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


